Citation Nr: 1507894	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  13-02 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable disability rating for scar, residual of infection of right elbow, claimed as cysts and lesions of right elbow.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD), to include as the result of military sexual trauma (MST).

3.  Entitlement to service connection for diabetes mellitus, type II, to include as the result of herbicide exposure.

4.  Entitlement to service connection for seizures.

5.  Entitlement to service connection for cysts and lesions of the entire body.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

T. Yvette Hawkins, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to February 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated January 2010 and May 2010, respectively, issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the e-folder.  Following the hearing, the Veteran submitted additional evidence in support of his claim.  This evidence has been accepted by the Board and has been associated with the record.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue(s) of entitlement to a compensable disability rating for scar, residual of infection of right elbow, claimed as cysts and lesions of right elbow is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The Veteran did not engage in combat against an enemy force, and there is no corroboration or verification of the occurrence of his claimed in-service stressors.

2.  The most probative evidence of record also indicates that the Veteran does not have a valid diagnosis of PTSD based on a confirmed stressor meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).

3.  The evidence is against a finding that the Veteran served within the Republic of Vietnam during the Vietnam Era, or was otherwise exposed to herbicides in service.

4.  The Veteran's diabetes mellitus, type II, is not shown by the competent and probative evidence of record to have originated in service, manifested to a compensable degree within one year of service, or be to a disease, injury or event in service.

5.  The Veteran's seizures are not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.

6.  The Veteran's cysts and lesions of the entire body are not shown by the competent and probative evidence of record to be causally related to a disease, injury or event in service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304(f) (2014).

2.  The criteria for service connection for diabetes mellitus, type II, to include as a result of herbicide exposure, have not been met.  38 U.S.C.A. §§  1110, 1112, 1116, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2014).

3.  The criteria for service connection for seizures have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).

4.  The criteria for service connection for cysts and lesions of the entire body have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2014). 

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) request that the claimant provide any evidence in his or her possession that pertains to the claim.  Element (4), the requirement of requesting that the claimant provide any evidence in his or her possession that pertains to the claim, was eliminated by the Secretary of VA (the "Secretary") in 2008.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini, effective May 30, 2008).

The VCAA notice requirements apply to all five elements of a service connection claim.  These are:  (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Of particular importance, in Dingess/Hartman, the Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection is awarded.

Service connection for the Veteran's elbow scar had already been established, and a portion of the current appeal arose from a claim for an increased disability rating.  Regarding the Veteran's service connection claims, letters dated in October 2009 and December 2009 notified him of the evidence necessary in order to substantiate those claims.   They also satisfied the requirements of Dingess/Hartman by advising the Veteran how VA assigns the disability rating and effective date elements of a claim.  

The U.S. Court of Appeals for the Federal Circuit ("Federal Circuit") has held that any error in a VCAA notice should be presumed prejudicial.  The claimant bears the burden of demonstrating such error.  VA then bears the burden of rebutting the presumption by showing that the essential fairness of the adjudication has not been affected because, for example, actual knowledge by the claimant cured the notice defect, a reasonable person would have understood what was needed, or the benefits sought cannot be granted as a matter of law.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

Although the October 2009 letter did not provide the Veteran with complete notice of how to substantiate a claim of entitlement to service connection for PTSD based on MST, the claim was subsequently readjudicated in a January 2013 Statement of the Case (SOC), which provided him with complete information on what evidence could be submitted to substantiate such a claim.  Therefore, any failure in the content or timing of the notice is not prejudicial.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds.

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's service and post-service treatment records, and VA PTSD examinations dated January 2012 and November 2012.  Additionally, the claims file contains the Veteran's personal statements and testimony in support of his claims.  

Review of the VA examinations shows that the examiners obtained a history of symptomatology and treatment from the Veteran, performed comprehensive examinations and provided sound explanations for their opinions.  The VA examination reports are adequate upon which to base decisions in this case.

VA has a duty to provide a medical examination or obtain a medical opinion when  necessary to decide a claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2014).  However, VA's duty to provide a medical examination or opinion is not triggered unless the record contains competent evidence or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service, or a disease manifested during an applicable presumptive period; and an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability.  38 U.S.C.A. § 5103A; McLendon v. Nicholson, 20 Vet. App. 79 (2006).

An examination is not warranted for the Veteran's claims of entitlement to service connection for diabetes mellitus, type II, seizures or cysts and lesions of the entire body, as there is no competent lay or medical evidence to suggest that any of the claimed disorders were caused by, or have some relationship to military service.  The Court has held that, in similar circumstances, where the supporting evidence of record consists only of a lay statement, VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004).   

There are instances in which lay testimony can serve to establish an association between service and the claimed disability for the purpose of satisfying the criteria of McLendon.  See Charles v. Principi, 16 Vet. App. 370 (2002).  For example, a lay person may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions such as a dislocated shoulder, and his or her lay testimony as to a continuity of symptomatology can satisfy the requirements of McLendon.  

However, a lay person, such as the Veteran, is not competent to offer an opinion on a matter clearly requiring medical expertise, such as linking seizures to military service many decades later.  Therefore, this is not a case in which the Veteran's lay observation alone can serve to suggest any association between his claimed conditions and service.  An opinion is not warranted for these claims under the criteria set forth in McLendon.  See Wells v. Principi, 326 F. 3d 1381 (Fed. Cir. 2003).

Further, as noted above, in June 2014, the Veteran was afforded a Board video conference hearing.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The hearing was held in compliance with the provisions of Bryant.  

Further, there is no assertion, by the Veteran or his service organization representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claims because the statements focus on such evidence and elements.  During the hearing, the VLJ continually refocused the Veteran on the critical elements for establishing service connection for the disorders in question.  Accordingly, the Board finds that the VLJ complied with the duties set forth in Bryant and the claims may be adjudicated based on the current record. 


Analysis

Service connection may be granted for disability resulting from disease or injury incurred in, or aggravated by active military service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

For purposes of 3.303(b), where the veteran asserts entitlement to service connection for a chronic condition, but there is insufficient evidence of a diagnosis in service, the veteran can establish service connection by demonstrating a continuity of symptomatology since service, but only if the chronic disease is listed under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337-39 (Fed. Cir. 2013), aff'g Walker v. Shinseki, No. 10-2634, 2011 WL 2020827 (Vet. App. May 25, 2011). (emphasis added).  For disabilities that are not listed as chronic under 
38 C.F.R. § 3.303(b), the only avenue for service connection is by a showing of in-service incurrence or aggravation under 38 C.F.R. § 3.303(a), or by showing that a disease that was first diagnosed after service is related to service under 38 C.F.R. 
§ 3.303(d).   

Entitlement to service connection for PTSD, to include as the result of MST.

The Veteran has advanced several theories of entitlement for his claim for service connection for PTSD.  He alleges that he was the victim of MST by several Marines while locked in the brig during service, including their threats to put acid into his drinking water, and that he witnessed an incident aboard the USS RICHARD S. EDWARDS, in which a friend was "melted" by a missile that exploded in November 1975.  

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).  With regard to the second PTSD element as set forth in 38 C.F.R. § 3.304(f), evidence of an in-service stressor, the evidence necessary to establish the occurrence of the claimed stressor actually varies depending on the circumstances of the stressor and the nature of a veteran's service.

The DSM-IV provides two requirements as to the sufficiency of a stressor:  (1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or threatened death or serious injury, or a threat to the physical integrity of self or others," and (2) "the person's response [must have] involved intense fear, helplessness, or horror."  DSM-IV at 427-28.  These criteria are no longer based solely on usual experience and response, but are individualized (geared to the specific individual's actual experience and response).  Hence, under the DSM-IV, the mental illness of PTSD would be treated the same as a physical illness for purposes of VA disability compensation in terms of a predisposition toward development of that condition.  Cohen v. Brown, supra.

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Where a determination is made that a veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, the veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  Thus, he must corroborate his testimony by credible supporting evidence.  See Stone v. Nicholson, 480 F.3d 1111, 1114 (Fed. Cir. 2007) (finding no error in Board determination that a non-combat veteran's "own statements cannot serve as 'corroboration' of the facts contained in those statements.").  In such cases, the record must include service records or other credible evidence that supports and does not contradict the veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  

However, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau at 395-396; Cohen v. Brown, 10 Vet. App. 128, 42 (1997).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The provisions of 38 C.F.R. § 3.304(f) were amended, however, effective July 13, 2010.  See 75 Fed. Reg. 39843-52 (July 13, 2010).  The primary effect of the amendment, which relaxes the evidentiary standard for establishing in-service stressors in PTSD claims, is the elimination of the requirement for corroborating evidence of the claimed in-service stressor if it is related to the veteran's "fear of hostile military or terrorist activity."  In place of corroborating the reported stressors, VA will now rely on a veteran's lay testimony alone to establish the occurrence of a stressor related to hostile military or terrorist activity, provided that (1) the claimed stressor is consistent with the places, types and circumstances of service, (2) a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD, and (3) the veteran's symptoms are related to the claimed stressor.  Id.

For the purpose of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device (IED); vehicle-imbedded explosive device; incoming artillery, rocket or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f) (2014).

There is no evidence of record to suggest (and the Veteran has not claimed) that he participated in combat.  Accordingly, his claimed stressors must be verified.  

To be accepted as a stressor for VA purposes, a veteran's statement must indicate, with as much specificity as possible, the time, place and details of the claimed stressor.  A very generalized stressor statement will not be sufficient to support a claim for PTSD in a non-combat Veteran.

Here, however, although his service records show that he served aboard the  EDWARDS,  none of the Veteran's claimed stressors could be verified.  Regarding his claim of having witnessed the "melting" of a friend aboard his ship, a March 2010 Formal Finding Memorandum of record noted the AOJ's attempts to verify that incident, but determined that it could not be verified.  Most recently, the Veteran submitted a declassified memorandum from the Navy regarding the history of operations of the EDWARDS for 1975.  Although the document shows that an ASROC motor prematurely ignited and burned one man, there is no documentation that shows that the Veteran specifically witnessed such an incident.  Therefore, the Veteran's second claimed stressor could not be verified.  Finally, because the Veteran did not provide the specific information needed in order to allow the AOJ to attempt to verified his claimed MST (i.e., names of the participants), this alleged incident also could not be verified.

Moreover, even if any of the Veteran's claimed stressors could have been verified, he does not have a current diagnosis of PTSD pursuant to the criteria of the 
DSM-IV.  

The Veteran's service treatment records show no complaints of, treatment for, or a diagnosis of PTSD or any other psychiatric disorder during service.  His February 1976 separation examination revealed normal psychiatric findings.  Also, because there is no evidence that he was diagnosed with psychosis within one year of service, service connection for psychosis on a presumptive basis is not for application.

Post-service VA treatment reports show that the Veteran did not receive a possible diagnosis of PTSD until August 2009, when a VA social worker diagnosed him with PTSD related to military trauma, including MST, mood disorder, NOS, and cannabis abuse.  However, he did not receive a diagnosis of PTSD by a VA psychiatrist or psychologist.  Moreover, although the Veteran received a diagnosis of PTSD (as well as cannabis abuse) during an August 2011 examination by the SSA, there is no indication that that examiner was able to review the Veteran's VA claims file, in which, as noted, his claimed stressors were not verified.  

In January 2012, the Veteran was afforded a VA PTSD examination and the examiner found that his symptoms did not meet the diagnostic criteria for PTSD under the DSM-IV.  Instead, she diagnosed him with borderline personality disorder and cannabis dependence.  She noted an incident in May 2009, in which the Veteran underwent a VA psychological evaluation and only reported two military stressors:  being intentionally exposed to chemicals as a punishment, and seeing a friend burned.  Specifically, the clinician noted that the Veteran never mentioned his alleged MST, nor did he mention it in a following evaluation, in which he was diagnosed with a mood disorder.  Instead, she found that he returned to the provider, angry and manipulative, in an attempt to gain her support for his service connection claim.  

The Veteran was afforded a second VA PTSD examination in November 2012, and the VA examiner diagnosed him with borderline personality disorder, cannabis abuse and, most significantly, malingering.  Not only did the examiner conclude that the Veteran's symptoms did not meet the diagnostic criteria for PTSD under the criteria of the DSM-IV, but he also found unexplainable discrepancies throughout his evaluation, and concluded that the Veteran was attempting to seek undue compensation by claiming a disorder with a low threshold of rejection.  He further noted his past history of producing false statements and using old injuries in an attempt to obtain a judgment against the Boone, North Carolina, Police Department for an alleged assault.  

The preponderance of the probative evidence is against the Veteran's claim of entitlement to service connection for PTSD, to include as a result of MST.  Corroboration of every detail is not required to satisfy the § 3.304(f) requirement that there be credible supporting evidence that the claimed stressors actually occurred.  See Suozzi v. Brown, 10 Vet. App. 307 (1997).  However, despite the efforts by VA to obtain from the Veteran information about his stressors that was capable of being verified and confirm the stressors with the information he did provide, no evidence has been uncovered that corroborates any stressor.  Moreover, he does not have a diagnosis of PTSD pursuant to the criteria of the DSM-IV.  Without the elements, the claim must be denied.

In addition to the attempts to verify his claimed stressors, the Board has also considered the decision in Buchanan v. Nicholson, 451 F. 3d 1331, 1336-37 (Fed. Cir. 2006), in which the Federal Circuit determined that the Board erred by finding that a claimant's report of in-service symptoms lacked credibility solely because there was no objective medical evidence corroborating those symptoms at the time. However, the Board is not only relying on the lack of independent corroborating evidence of the claimed stressors, but has also noted that the Veteran's personal statements regarding the claimed events have repeatedly been found to be factually inconsistent.  

Accordingly, the Veteran is not credible as shown by his inability to provide consistent statements about his claimed stressors.  Given the lack of supporting evidence required by the law, the Board finds that the competent and credible evidence is against the Veteran's claim of entitlement to service connection for PTSD.  As there is not an approximate balance of evidence, the "benefit of the doubt" rule is not for application.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Entitlement to service connection for diabetes mellitus, type II, to include as the result of herbicide exposure.

During his hearing before the Board, the Veteran alleged that he developed diabetes mellitus, type II, as a result of exposure to shipboard contaminants.  Specifically, he claimed that he was exposed to various chemicals when he was intentionally placed in the hold of his ship as a form of punishment.  He also said that he developed the disease because of the distilled water used on the EDWARDS.

Review of the Veteran's service treatment records reveals no complaints of, treatment for, or a diagnosis of diabetes mellitus, type II.  His February 1976 separation examination report is negative for the disease.  

Moreover, to the extent that the Veteran is claiming exposure to contaminants in the form of herbicides, such as Agent Orange, service connection for diabetes mellitus, type II, may be established on a legal presumption based on herbicide exposure where a veteran served on active duty in the Republic of Vietnam during the Vietnam era.  See 38 U.S.C.A. § 1116  (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2014).  However, because the record does not show that the Veteran served on active duty in the Republic of Vietnam or stepped foot in that country during the Vietnam era, in order to qualify for service connection on the basis of exposure to herbicides outside of Vietnam, his exposure must be verified.  Here, there is no evidence in the Veteran's file to substantiate his assertion that he was exposed to any contaminants, including herbicides, while serving aboard his ship during service, as these imprecise statements alone are somewhat vague in nature and are not sufficient to establish that the Veteran's duty exposed him to herbicides.

In addition to the requirements for establishing a claim for service connection discussed above, service connection for certain chronic diseases, such as diabetes mellitus, type II, may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Here, however, because there is no medical evidence to show that the Veteran was diagnosed with diabetes mellitus, type II, within one year from his separation from active duty, service connection for the disease on a presumptive basis is not for application.

The Veteran was diagnosed with diabetes mellitus in May 2003, when VA treatment reports show that he received instruction from a certified diabetes educator in the use of a glucose meter.  In January 2008, it was noted that he was started on metaformin hydrochloride for the disease.  A February 2008 eye examination showed that the Veteran reported being told he had diabetes 2-3 years earlier.  

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  As noted above, although the evidence shows that the Veteran currently suffers from the disease, because there is no probative or competent evidence that supports a finding that the disease manifested during active duty service or that the current condition is in any way related to any aspect of service, service connection on a direct basis is denied.  Similarly, because there is no probative evidence to show that the Veteran was diagnosed with diabetes mellitus, type II, to a compensable degree within one year of separating from service, service connection on a presumptive basis is also not for application.  Moreover, as there is no probative evidence that the Veteran stepped foot in Vietnam during service, or was exposed to herbicides during service while serving aboard the EDWARDS, service connection for diabetes mellitus, type II, secondary to herbicide exposure, is not warranted.  

In addition to the treatment records, the Board has also considered the Veteran's claims that his current diabetes mellitus, type II, stems from some event during active duty serviced.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), a complex endocrine disorder, such as diabetes mellitus, type II, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, supra.  His claims are not competent.

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for diabetes mellitus, type II.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, supra; Gilbert v. Derwinski, supra.

Entitlement to service connection for seizures.

The Veteran alleges that his seizures are the result of being exposed to "all kinds of chemicals" while in dry dock during service.

The Veteran's service treatment records are negative for complaints of, treatment for, or a diagnosis of seizures or a seizure disorder.  His February 1976 separation examination report is negative for any neurologic disorders.  

Presumptive service connection for epilepsies may be established on a presumptive basis by showing that the disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Here, however, as there is no medical evidence that the Veteran was diagnosed with epilepsy during the one-year period following service, service connection for seizures on a presumptive basis as a result of epilepsy is not applicable.

Post-service treatment reports show no evidence of seizures or the diagnosis of a seizure disorder until December 2007, when the Veteran was seen at the VA Medical Center (VAMC) with complaints of a painful and swollen tongue, which he said resulted from biting his tongue when he had a seizure about three weeks earlier.  Reports from a VA neurology consultation in February 2008 show that the Veteran neither reported experiencing seizures during service, nor complained of any supposed link between his seizures and any incident of service.  The evaluation revealed normal findings and no clear, causative factor for the seizures other than chronic sleep deprivation.  A medication list from April 2008 shows that the Veteran was prescribed Dilantin for seizures.  However, there is no medical evidence linking the Veteran's seizures to any aspect of active duty service.  

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for seizures both on a direct and presumptive basis.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).   Here, the first evidence of record of the occurrence of a seizure was not until 2007, more than 30 years after service.  The amount of time that passed following service without any documented complaints of the claimed disorder is evidence that weighs against the Veteran's claim on a direct basis.

In addition to the medical evidence of record, the Board has also considered the Veteran's personal assertions regarding the cause of his seizures.  As explained above, the Veteran is not competent to express a probative medical opinion. 

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for seizures.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, supra; Gilbert v. Derwinski, supra.

Entitlement to service connection for cysts and lesions of the entire body.

The Veteran claims that his bodily cysts and lesions stem from being exposed to chemicals aboard his ship in service.  Service treatment records show that in February 1975, the Veteran was seen for a possible lipoma on the right side of his chest.  A follow-up treatment visit in June 1975 showed that it was actually a bone formation under the xiphoid part of the sternum.   There are no other service treatment records showing any complaints or treatment for cysts or lesions, and the February separation examination revealed normal findings, with the exception of a vaccination scar on the upper left arm and a scar from the removal of a tattoo.  

Post-service treatment reports show no evidence of treatment for cysts or lesions until November 2005, when the Veteran was seen at the VAMC and diagnosed with a perineal cysts.  Although the treatment report indicates that the Veteran had a history of cysts in the past, there is no medical evidence that any cyst stemmed from any aspect of military service.  In October 2011, he had a chin cyst excised.  A subsequent VA treatment record in July 2012 shows that an examination of the skin revealed normal findings with no lesions or cysts.

The preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cysts and lesions of the entire body.  As noted above, because there is no competent evidence that the Veteran was diagnosed with cysts or lesions during service, or was shown to have any type of chronic skin disorder, service connection on a direct basis is not warranted.

In addition to the medical evidence, the Board has also considered the Veteran's lay assertions that he has skin cysts or lesions as a result of military service.  The Court has repeatedly held that a Veteran is competent to describe symptoms of which he or she has first-hand knowledge.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Board finds that the manifestations of a skin disorder are the type of symptoms that the Veteran is competent to describe.  See Barr v Nicholson, 21 Vet. App. 303 (2007).  Here, however, there is no probative evidence to show that the Veteran developed a chronic skin disorder during service and/or that a chronic skin disorder has been chronic ever since service.  As discussed, the first post-service evidence of a cyst was not until 2005, nearly three decades after service.  This amount of time without any documented complaints of the claimed disorder is evidence that weighs against the Veteran's claim.

For these reasons, the Board finds the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for cysts and lesions of the entire body.  As there is not an approximate balance of evidence, the "benefit-of-the-doubt" rule is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, supra; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for PTSD, to include as a result of MST, is denied.

Entitlement to service connection for diabetes mellitus, type II, to include as the result of herbicide exposure is denied.

Entitlement to service connection for seizures is denied.

Entitlement to service connection for cysts and lesions of the entire body is denied.


REMAND

The Veteran claims that his service-connected scar, residual of infection of right elbow, is of greater severity than the current noncompensable disability contemplates.  Given that more than four years have passed since his last examination in January 2010, a new examination is needed to fully and fairly evaluate the Veteran's disability.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records pertaining to the Veteran's service-connected scar, residual of infection of right elbow, since January 2013 and associate with the e-folder.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented. 

2.  After all available records have been associated with the e-folder, schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected scar, residual of infection of right elbow.  The claims folder must be made available to the examiner in conjunction with the examination and the examiner must note that the folder has been reviewed.  Any and all tests and evaluations deemed necessary must be performed and the clinical findings must be reported in detail.  The examiner must elicit a complete history of the Veteran's symptomatology and problems.  The clinician must specifically describe the effects of the Veteran's scar on his occupational functioning and activities of daily life.

3.  Thereafter, readjudicated the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


